Title: To James Madison from John M. Forbes, 28 December 1801 (Abstract)
From: Forbes, John M.
To: Madison, James


28 December 1801, New York. Announces that he has obtained the consent of every one of his creditors to his discharge under federal bankruptcy law and is now ready to go to any of the posts he named to which he may be assigned. Is unwell at present but will be able to go to Washington in a few weeks if necessary.
 

   RC (DNA: RG 59, CD, Hamburg, vol. 1). 1 p.


   A full transcription of this document has been added to the digital edition.
